Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are primarily drawn to the newly amended claim limitations. These arguments have not been considered as the current amendment will not be entered due to the after final amendment cannot be reviewed and a search conducted within the guidelines of the AFCP program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132